Detailed Office Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 11/19/20.
Claims 2-21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10741280. Although the claims at issue are not identical, they are not patentably distinct from each other because “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a .
In further analysis  the comparison table below show the comparison between the claims 2-21 of the instant application  and  claims 1-20 claims of the U.S. Patent No. 10741280 . The comparison reveal  the compared claims  define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the U.S. Patent No. 10741280. For instance, other than minor obvious variations the difference between  independent claims 2, 9 and 15  of the instant application and claims 1, 9 and 16 of the Patent is that claims 2, 9 and 15 of the instant application recite ”processing a message including information associated with a first medical device while independent claims 1 , 9 and 16 of the Patent recite processing a pump message including information about an infusion pump. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims .  Thus, one of ordinary skill in the art would conclude that the invention defined in claims 2-21  at issue is an obvious variation of the invention defined in the claims of the Patent.  These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.  
  




2.    (New) A method for, the method comprising:

processing a message including information associated with a first medical device, wherein the first medical device is associated with a facility having a facility identifier, wherein the facility is part of a first network of facilities that is associated with an account having an account identifier;

tagging the message with the facility identifier and the account identifier; 


refraining from tagging the message with a network identifier of the first network; and

transmitting the tagged message to a remote server such that hierarchical identifiers of the message, which include the facility identifier of the tagged message and the account identifier of the tagged message, need not be changed by the remote server in response to the facility no longer being part of the first network, due to the 


3.    (New) The method of claim 2, wherein the facility identifier and the account identifier are permanent identifiers that are not changed in response to the facility being moved to another network of facilities that is associated with the account.

4.    (New) The method of claim 2, wherein the first medical device is configured to generate messages without determining the facility associated with the first medical device or the account associated with the first medical device.

5.    (New) The method of claim 2, further comprising determining, in a priority order, whether one or more facility detection indicators associated with the message or the first medical device correspond to one of a plurality of facility identifiers stored in a database.



-2-

Application No.: 16/914,147 Filing Date:    June 26, 2020

indicating that the message originated from a medical device that is not associated with a known facility.

7.    (New) The method of claim 5, wherein the one or more facility detection indicators include one or more of (i) an identifier associated with a network port via which the first medical device is connected, (ii) location data associated with the first medical device, (iii) an Internet Protocol (IP) address associated with the first medical device, (iv) an identifier associated with the first medical device, (v) a Media Access Control (MAC) address 

8.    (New) The method of claim 2, wherein processing the message comprises converting the message in a first format received from the first medical device into a converted message in a second format different from the first format.

9.    (New) An apparatus configured to tag messages associated with medical devices, the apparatus comprising:
one or more processors; and

one or more memories in communication with the one or more processors and storing computer-executable instructions that, when executed by the one or more processors, configure the one or more processors to at least:
process a message including information associated with a first medical device, wherein the first medical device is associated with 
cause the message to be tagged with the facility identifier and the account identifier;
refrain from causing the message to be tagged with a network identifier of the first network; and
cause the tagged message to be transmitted to a remote server such that hierarchical identifiers of the message, which include the facility identifier of the tagged message and the account identifier of the tagged message, need not be changed by the remote server in response to the facility no longer being part of the first network, due to the tagged message not having been tagged with the network identifier of the first network.

10.    (New) The apparatus of claim 9, wherein the first medical device is configured to generate messages without determining the facility associated with the first medical device or the account associated with the first medical device.

11.    (New) The apparatus of claim 9, wherein the computer-executable instructions further configure the one or more processors to determine, in a priority order, whether one or more facility detection indicators associated with the message or the first medical device correspond to one of a plurality of facility identifiers stored in a database.

12.    (New) The apparatus of claim 11, wherein the computer-executable instructions further configure the one or more processors to, in response to determining that none of the one or more facility detection indicators associated with the message or the first medical device corresponds to any of the plurality of facility identifiers stored in the database, cause the message to be tagged with a default facility identifier indicating that the message originated from a medical device that is not associated with a known facility.

13.    (New) The apparatus of claim 11, wherein the one or more facility detection indicators include one 

14.    (New) The apparatus of claim 9, wherein processing the message comprises converting the message in a first format received from the first medical device into a converted message in a second format different from the first format.


15.    (New) Non-transitory physical computer storage storing computer-executable instructions that, when executed by one or more computing devices, configure the one or more computing devices to at least:


cause the message to be tagged with the facility identifier and the account identifier but not with a network identifier of the first network; and cause the tagged message to be transmitted to a remote server.

16.    (New) The non-transitory physical computer storage of claim 15, wherein the first medical device is configured to generate messages without determining the facility associated with the first medical device or the account associated with the first medical device.

17.    (New) The non-transitory physical computer storage of claim 15, wherein the computer-executable instructions further configure the one or more computing devices to determine, 

18.    (New) The non-transitory physical computer storage of claim 17, wherein the computer-executable instructions further configure the one or more computing devices to, in response to determining that none of the one or more facility detection indicators associated with the message or the first medical device corresponds to any of the plurality of facility identifiers stored in the database, cause the message to be tagged with a default facility identifier indicating that the message originated from a medical device that is not associated with a known facility.

19.    (New) The non-transitory physical computer storage of claim 17, wherein the one or more facility detection indicators include one or more of (i) an identifier associated with a network port via which the first medical device is connected, (ii) location data 
first medical device, (v) a Media Access Control (MAC) address associated with the first medical device, (vi) a Wi-Fi access point associated with the first medical device, or (vii) a serial number associated with the first medical device.

20.    (New) The non-transitory physical computer storage of claim 15, wherein the first network belongs to a region that includes one or more additional networks of facilities that are different from the first network, and wherein the region is one of a plurality of regions that belong to the account.

21.    (New) The non-transitory physical computer storage of claim 15, wherein processing the message comprises converting the message in a first format received from the first medical device into a converted message in a second format different from the first format.


1. A method for tagging messages from infusion pumps residing in a clinical environment, the method comprising: 

processing a pump message including information about an infusion pump residing in the clinical environment, wherein the infusion pump is located in a facility having a facility identifier, wherein the facility is in a first network of facilities that belongs to an account having an account identifier;


 tagging the pump message with the facility identifier and the account identifier; 

refraining from tagging the pump message with a network identifier of the first network to which the facility belongs; and 
transmitting the tagged pump message to a remote server such that hierarchical identifiers of the pump message, which include the facility identifier of the tagged pump message and the account identifier of the tagged message, need not be changed by the remote server in response to the facility being moved to 
 
2. The method of claim 1, wherein the facility identifier and the account identifier are permanent identifiers that are not changed in response to the facility being moved to another network of facilities that belongs to the same account. 
 
3. The method of claim 1, wherein the infusion pump is configured to generate pump messages without determining the facility associated with the infusion pump or the account associated with the infusion pump. 
 
4. The method of claim 1, further comprising determining, in a priority order, whether one or more facility detection indicators correspond to one of a plurality of facility identifiers stored in a database. 
 
5. The method of claim 4, further comprising, in response to determining that none of the one or more facility 
 
6. The method of claim 1, further comprising tagging another pump message with the network identifier of the first network such that the tagged pump message includes the facility identifier, the account identifier, and the network identifier. 
 
7. The method of claim 6, in response to determining that the facility has been moved to another network, updating the network identifier, such that said another pump message includes the updated network identifier indicates said another network. 
 
8. The method of claim 1, wherein processing the pump message comprises converting a message in a first format received from the infusion pump into the pump message in a second format different from the first format. 

9. An apparatus configured to tag messages from infusion pumps residing in a clinical environment, the apparatus comprising: one or more processors; and one or more memories in communication with the one or more processors and storing computer-executable instructions that, when executed by the one or more processors, configure the one or more processors to: process a pump message including information about an infusion pump residing in the clinical environment, wherein the infusion pump is located in a facility having a facility identifier, wherein the facility is in a first network of facilities that belongs to an account having an account identifier; cause the pump message to be tagged with the facility identifier and the account identifier; refrain from causing the pump message to be tagged with a network identifier of the first network to which the facility belongs; and cause the tagged pump message to be transmitted to a remote server such that hierarchical identifiers of the pump message, which include the facility identifier of the tagged pump message and the account identifier of the tagged message, need 
 
10. The apparatus of claim 9, wherein the facility identifier and the account identifier are permanent identifiers that are not changed in response to the facility being moved within the same account. 
 
11. The apparatus of claim 9, wherein the facility identifier and the account identifier are permanent identifiers that are not changed in response to the facility being moved to another network of facilities that belongs to the same account. 
 
12. The apparatus of claim 9, wherein the infusion pump is configured to generate pump messages without determining the facility associated with the infusion pump or the account associated with the infusion pump. 
 

 
14. The apparatus of claim 13, wherein the computer-executable instructions further configure the one or more processors to, in response to determining that the facility has been moved to another network, cause the network identifier to be updated, such that the tagged pump message includes the updated network identifier indicates said another network. 
 
15. The apparatus of claim 9, wherein processing the pump message comprises converting a message in a first format received from the infusion pump into the pump message in a second format different from the first format. 
 
16. Non-transitory physical computer storage storing computer-executable 
 

 
18. The non-transitory physical computer storage of claim 16, wherein the infusion pump is configured to generate pump messages without determining the facility associated with the infusion pump or the account associated with the infusion pump. 
 
19. The non-transitory physical computer storage of claim 16, wherein the first network belongs to a region that includes one or more additional networks of facilities that are different from the first network, and wherein the region is one of a plurality of regions that belong to the account. 
 
20. The non-transitory physical computer storage of claim 16, wherein processing the pump message comprises converting a message in a first format received from the infusion 






 Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456